DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, Claims 15-20 in the reply filed on December 21, 2020 is acknowledged.
Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 21, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation, “to assume a shape that is more toroidal than its starting shape.”   It is noted however, that the scope of this limitation is unclear as there is no guidance in the specification as to what defines a shape as being “more toroidal.”  That is, the claim is unclear as to whether being “more toroidal” even requires the shape of the package to have the shape of a torus.  
Claims 16-20 are rejected based on their dependence to claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka (JP 2000-050848) in view of Green (US 5315083), Levendusky (US 4689458) and Foster (“The Wrong Way (and the Right Way) to Microwave Leftovers”). A machine translation has been relied on for the Otsuka (JP 2000-050848) reference.
Regarding claim 15, it is initially noted that the claim does not require the applying of electromagnetic wave energy to the food material to be performed on the distorted package.  Therefore, the claim reads on applying the electromagnetic wave energy to the food material at an initial point in time and then subsequently distorting the package shape.  
In any case, it is noted that Otsuka teaches a method of making a food product, comprising sealing a flexible food package with a food material therein (see figure 8, item 9e; paragraph 35-37; paragraph 9 “pouch”).  Otsuka further teaches distorting the shape of the flexible food package (see figures 8a-c and paragraph 35-37); and thus teaches where the flexible pouch takes the shape of the sandwiching members 41e, 42e.  Otsuka further teaches that the heat treatment can be retort or can be microwave treatment (see paragraph 1).  Otsuka teaches that with the flexible package in the distorted shape, that the package is subjected to heat treatment, such as microwave treatment, and where the distorting elements also help to apply external pressure to as to prevent the package from bursting (see paragraph 9).  By teaching microwave treatment, Otsuka is applying electromagnetic wave energy to the food material.   
Claim 15 can be construed as differing from Otsuka in specifically reciting that the flexible food package has been distorted to a shape that is “more toroidal” than its starting shape.
In this regard, it is noted that Green teaches providing a “toroidal” like shape to a food product that is treated with microwaves, for the purpose of providing uniform 
To thus modify Otsuka who already teaches distorting the shape of the sealed, packaged food while microwave heating the food product, and to provide a distorted shape to the package that is “more toroidal” than the original package shape would have been obvious to one having ordinary skill in the art, for the purpose of reducing the center thickness of the package so as to minimize temperature differentials that could cause cold spots, while providing uniform heating of the food product.
Regarding claim 16, it is noted that Otsuka teaches that the distorting of the flexible food package is via placement in a carrier (i.e. figure 8a-c, item 41e, 42e).  While Otsuka does not teach the specific shape of the carrier, Green, Levendusky and Foster evidence and provide a reason to modify the shape of Otsuka’s carrier plates to distort the shape of Otsuka’s package into a toroidal like shape.
Regarding claim 20, it is noted that as Otsuka teaches a flexible food package, that it would have been obvious for the package to be able to return to its original shape after the desired heat treatment.  To thus return Otsuka’s package to its original shape would have been obvious, because Otsuka is only teaching distorting the package shape for the heat treatment step.

Claim 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 16 above, which relies on Otsuka (JP 2000-050848) as the primary reference, and in further view of Nakagawa (US 4808782). 
Regarding claim 17, the combination applied to claim 16 teaches that it would have been obvious for the carrier to comprise a housing defining a peak that pushes into the flexible food package, because as taught by Green and Levendusky, providing a central peak to the container to provide a toroid shape to the food has been advantageous for providing uniform microwave heat treatment.  The carrier as shown in figure 8a-c of Otsuka can be construed as a carrier comprising a housing. 
Further regarding the housing comprising a microwave and radiofrequency transparent material, it is noted that as Otsuka teaches that the heat treatment of the compressed package is via microwave treatment, it would have been obvious to one having ordinary skill in the art to use microwave transparent material so as to allow the food product to be exposed to the microwave energy.
If it could have been construed that Otsuka not specific regarding the carrier housing comprising a microwave and radiofrequency transparent material, then it is noted that Nakagawa processing sealed food packages (see column 2, line 46 - 
To thus modify Otsuka, who also teaches similar microwave treatment for sterilization, and to use microwave and radiofrequency transparent material would have been obvious to one having ordinary skill in the art, for the purpose of allowing the electromagnetic wave energy to act on the packaged food to sterilize or pasteurize the food.
If it could have been construed that Otsuka’s plates 41e, 42e, were not a carrier comprising a housing, then Nakagawa further evidences similar carrier plates that can indeed be construed as a housing such that modification of Otsuka to use a carrier comprising a housing, as taught by Nakagawa would have been an obvious matter of engineering and/or design.  Nakagawa’s carrier would also have prevented the carrier plates from separating due to the retaining members 112.
Regarding claim 18, the combination applied to claim 16 further suggests an upper and lower housing to the carrier which each have a central peak so as to produce 
Nonetheless, in view of Nakagawa (see figure 6-7) the combination teaches similar types of carriers which define a housing and where the upper housing is “configured to fit over” the lower housing while still allowing for microwave heat treatment. Modification of Otsuka so as to provide the upper plate to “fit over” the lower plate as taught by Nakagawa would have been an obvious matter of engineering and/or design for the purpose of keeping the package from bursting during microwave treatment.
Regarding claim 19, the combination as applied to claim 18 above teaches the upper and lower housings both defining a half of a toroidal channel and where the upper housing fits over the lower housing portion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kimrey (US 20130243560) discloses a carrier comprising a housing (see figure 3) that can be made of microwave transparent materials (paragraph 63) and used for microwave treatment of packaged food (see paragraph 143).
Germain (US 6852958) discloses a central protrusion for a microwave carrier (see figure 4, item 12a) used for controlling the microwave treatment (column 4, line 1-32).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694.  The examiner can normally be reached on M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIREN A THAKUR/Primary Examiner, Art Unit 1792